Citation Nr: 1018738	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  95-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an original rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for joint and muscle 
swelling, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a skin rash, 
claimed as due to undiagnosed illness.

4.  Entitlement to service connection for gum disease, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for an eye disorder (to 
include blurred vision), claimed as due to undiagnosed 
illness.

6.  Entitlement to service connection for flu-like symptoms, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for weight gain/loss, 
claimed as due to undiagnosed illness.

8.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

9.  Entitlement to service connection for sleep disorder/mood 
swings, claimed as due to undiagnosed illness.

10. Entitlement to service connection for chronic fatigue, 
claimed as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from 
December 1966 to June 1968 and active duty with the Army 
Reserves/National Guard from February 1991 to May 1991 and 
from July 1991 to January 1992.  This included Southwestern 
Asia service in support of Operation Desert Shield/Storm from 
July to November 1991.  During the course of this appeal, the 
Veteran was again called to active duty from February 2003 to 
August 2006 with the Army Reserves/National Guard in support 
of the Global War on Terrorism.  In addition, the Veteran had 
periods of duty for training (DUTRA), including active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
as a member of the National Guard. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Montgomery, Alabama, Regional Office (RO), which, in 
part, denied service connection for a sinus disorder, 
arthritis, skin rash, and tinnitus.  In his December 1994 
Substantive Appeal, the Veteran requested a hearing before a 
Board Member in Washington, D.C.  In that Substantive Appeal, 
he also raised certain additional issues, claimed as due to 
undiagnosed illness incurred during the Persian Gulf War.

In a subsequent January 1998 rating decision, the RO denied 
service connection for those additional issues, namely joint 
and muscle swelling, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to include blurred 
vision), flu-like symptoms, weight gain/loss, headaches, 
sleep disorder/mood swings, and chronic fatigue, all claimed 
as due to undiagnosed illness; and granted service connection 
and assigned a 10 percent evaluation for PTSD, effective May 
29, 1997.  In an August 1998 Substantive Appeal, the Veteran 
appealed those aforementioned additional issues and requested 
a "Travel Board" hearing.

A "Travel Board" hearing was held before the undersigned 
Board Member in November 1998, on those aforementioned 
additional issues, namely service connection for joint and 
muscle swelling, a skin rash, gum disease 
(bleeding/swelling), an eye disorder (to include blurred 
vision), flu-like symptoms, weight gain/loss, headaches, 
sleep disorder/mood swings, and chronic fatigue, all claimed 
as due to undiagnosed illness; and an increased rating for 
PTSD.  During that "Travel Board" hearing, the issue of 
service connection for a sinus disorder was also addressed.  

The Veteran's appeals were previously before the Board in May 
1999, at which time the Board granted service connection for 
a sinus disorder, and remanded all remaining issues for 
additional development.  These issues have been returned for 
further appellate review.  

Following the development requested in the May 1999 remand, 
the initial evaluation for the Veteran's service connected 
PTSD was increased from 10 percent to 50 percent.  The 
Veteran has not expressed satisfaction with this evaluation.  
A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
Veteran's claim for an increased evaluation for PTSD remains 
on appeal to the Board.

The Board notes that a considerable amount of time has passed 
since the Veteran's appeals were remanded.  Unfortunately, 
many of the issues will have to be returned for further 
development for reasons that will be explained below.  
However, the Board points out that much of the delay has been 
the result of events that are beyond VA control, including 
the Veteran's recall to active duty for over three years, the 
consideration of additional claims submitted by the Veteran 
since May 1999 that are not currently on appeal, the 
Veteran's court martial and prison term, and the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  While the 
Board regrets the additional delay that will result from 
another remand, it is obligated by the VCAA and precedential 
case law to ensure that the duty to assist the Veteran has 
been completed.  

The issues of service connection for joint and muscle 
swelling, a skin rash, an eye disorder, flu-like symptoms, 
weight gain/loss, sleep disorder/mood swings, and chronic 
fatigue, all claimed as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity.  

2.  The Veteran's gum disease has a current diagnosis of 
gingivitis which is not a disability for VA compensation 
purposes.  

3.  Service connection for headaches has previously been 
granted as part of the Veteran's cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 
(2009).  

2.  Gum disease, to include as due to an undiagnosed illness, 
was not incurred due to active service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 3.381 
(2009).  

3.  The Veteran's claim for service connection for headaches, 
to include as due to an undiagnosed illness, does not present 
a basis for which further relief may be granted.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); ); 38 C.F.R. §§ 3.303, 
3.317, 4.14 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board notes that the January 1998 rating decision that is 
on appeal is dated prior to the enactment of the VCAA.  
Therefore, VCAA compliant notice was not provided to the 
Veteran prior to the initial rating decision, as required by 
Pelegrini.  

However, the Board notes that Veteran status has been 
established and is not at issue.  The Veteran was provided 
with a VCAA letter in September 2002.  This contained the 
notice required by Pelegrini.  A March 2006 letter provided 
the relevant portion of the notice required by Dingess.  

As for the claim for an increased evaluation for PTSD, the 
record shows that this appeal arises from disagreement with 
the initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Finally, the Board notes that the Veteran has been employed 
as a Veterans Service Officer with the State of Alabama, and 
is familiar with the appeals process.  The Board concludes 
that the duty to assist the Veteran has been met.  

The Board further concludes that the duty to assist has been 
met as to the issues decided herein.  The Veteran indicates 
that his only source of treatment for PTSD is the VA, and all 
VA treatment records for this disability have been obtained.  
He has been provided with VA examinations of his PTSD.  The 
Veteran was recently scheduled for a current VA examination 
of his PTSD, but failed to report.  He provided testimony 
regarding his PTSD at the hearing.  There is no evidence of 
any outstanding relevant evidence.  The Board notes that 
while the May 1999 remand requested a social and industrial 
survey, the August 1999 VA psychiatric examiner said that 
this was not needed and would add no useful information.  
Therefore, based on this medical opinion, the Board concludes 
that the failure to complete that aspect of the development 
requested by the May 1999 remand is harmless error.  In 
regards to the Veteran's claim for service connection for gum 
disease, his dental records have been obtained and associated 
with the claims folder.  He was also provided a dental 
examination in conjunction with his claim.  The Board finds 
that the duty to assist has been met, and will proceed with 
the adjudication of his claims. 

Increased Evaluation for PTSD

The Veteran contends that the 50 percent evaluation that is 
assigned for his PTSD does not reflect the ongoing impairment 
caused by this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

As mentioned above, this issue involves the Veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection.  The Court has found that 
there is a distinction between a Veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for 
PTSD was established in the January 1998 rating decision on 
appeal.  A 10 percent evaluation was assigned for this 
disability, effective from May 1997.  This evaluation was 
increased to first 30 percent and then to the current 50 
percent rating during the course of this appeal, with both of 
these evaluations effective from May 1997.  

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly in appropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

Other relevant factors include the Veteran's score on the 
Global Assessment of Functioning (GAF) Scale.  A GAF score of 
61 to 70 reflects some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2009).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The evidence includes the report of an August 1995 VA 
examination.  The Veteran reported that his mental and 
emotional state had gradually deteriorated.  He was 
irritable, had problems getting along with people, and became 
angry faster than before.  The Veteran also reported problems 
with his memory and concentration.  He experienced crying 
spells, anxiety, and feeling as if he was going to 
decompensate.  He reported isolating himself from others, and 
he no longer participated in activities for fun.  On 
examination, the Veteran was neatly dressed, with good 
grooming and hygiene.  Speech was spontaneous and normal, and 
voice tone was controlled.  He exhibited a constricted range 
of affect that was intensely related to thought content.  
There were no suicidal or homicidal ideations.  Judgment was 
reality based.  He could perform simple mental calculations 
with some degree of concentration.  The diagnoses were PTSD, 
and depression and anxiety due to his general medical 
condition.  

The Veteran was afforded an additional VA examination in 
August 1999.  He was working full time as a service officer 
at the VA and pursuing a Master's Degree.  The Veteran said 
that his PTSD was due to his experiences in the Persian Gulf.  
He said he had been involved in a motor vehicle accident and 
came close to being shot.  The Veteran reported nightmares 
and bed sweats.  He also reported hypervigilance and a 
feeling of impending doom.  The Veteran said that sometimes 
listening to other Veteran's problems at work made him worse.  
He stayed busy to keep his mind of military experiences, and 
he was becoming more anti-social.  The Veteran reported 
chronic irritability and decreased patience.  On mental 
status examination, the Veteran was causally dressed and had 
good eye contact.  He was alert and oriented with monotone 
speech.  There were no homicidal or suicidal ideations.  His 
thought process was coherent and linear.  He had a 
preoccupation with his military experiences and PTSD.  His 
insight and judgment were adequate.  The diagnosis was PTSD.  
The Veteran's score on the GAF was 55.  The examiner stated 
that a social work survey would not add any useful 
information to the examination.  He added that the Veteran 
would probably have difficulty staying with his job as a 
Veteran's service officer.

At October 2000 VA neuropsychiatric testing, the Veteran 
tested as normal or better for memory and in other 
intellectual functioning.  However, his scores for attention, 
motor speed and visual memory were, while normal, lower than 
on previous testing.  The score on the depression inventory 
indicated moderate-severe depression without suicidal 
ideation.  The diagnoses included PTSD.  The GAF was 
estimated at 50.  The examiner found that there was no 
evidence of intellectual impairment that would preclude the 
Veteran from completing a college curriculum or other 
training program.  However, he was noted to be having a 
stressful relationship with a co-worker, and he remained at 
risk for increasing his PTSD symptoms as long as he continued 
in his current job.  

VA treatment records from December 2001 show that the Veteran 
reported a bad week due to a lot of rain, which triggered 
thoughts of Vietnam.  He continued to struggle with memory 
problems.  Additional December 2001 records show that he 
experienced an increase in his PTSD symptoms after a hunting 
trip.  His GAF was 45 on both occasions.  

Additional VA treatment records show that the Veteran was 
seen on a regular basis for his PTSD by a social worker 
throughout 2002 and into 2003.  He reported some panic 
symptoms in January 2002, and his GAF was 45.  He denied 
suicidal ideations in March 2002, April 2002, June 2002, July 
2002, and November 2002, and his GAF continued to be 45.  
Other symptoms noted in this period were anxiety and 
emotional numbing.  He appeared to be very tired and stressed 
in January 2003, and his GAF was 41.  The Veteran had an 
inability to concentrate, lack of energy, and a constant 
headache.  He also admitted to suicidal thoughts.  

The Veteran was seen by a VA psychiatrist in May 2003.  He 
reported an increase in symptoms due to being recalled to 
active duty.  There was an increase in concentration 
difficulties, but not in nightmares.  Mental status 
examination revealed that the Veteran was neat and casually 
groomed, and friendly and cooperative with an instant 
rapport.  His mood was depressed and his affect appeared 
blunted.  There was no evidence of a formal thought disorder, 
and the risk for suicide was low.  The impression was PTSD, 
and the GAF was 55.  

The Veteran was also seen by a staff psychiatrist as part of 
a military Medical Board evaluation in May 2003.  He stated 
that he had been activated by mistake, and that he had 
previously been medically retired from the Army.  The Veteran 
reported social withdrawal and a strained relationship with 
his family.  He said his mood was irritable and withdrawn.  
The Veteran noted continued sleep disturbances and nightmares 
two or three times per week with themes related to his 
traumatic combat experiences in Vietnam and the Gulf War.  He 
admitted to suspiciousness of Asian and Arab ethnic groups 
but denied any overt psychotic symptoms.  He noted increased 
vigilance, frequent and distressing intrusive thoughts, and 
occasional flashbacks and emotional numbing.  He denied any 
thoughts of self harm.  On mental status examination, his 
grooming and hygiene were intact.  His speech was monotone 
but normal in rate and volume.  His thought processes were 
logical and goal-directed.  His psychomotor activity was 
normal.  He denied suicidal and homicidal thoughts.  He also 
denied any perceptual disturbances and delusional content.  
No odd or bizarre thoughts were expressed.  He was alert and 
oriented, with good insight, good impulse control and intact 
judgment.  The diagnosis was PTSD, chronic, manifested by 
insomnia with recurrent and distressing nightmares about his 
traumatic experiences in combat, intrusive thoughts, 
emotional numbing, avoidance associated with his combat 
experiences, and social withdrawal.  There was definite 
impairment of social and industrial adaptability.  

A March 2004 Medical Evaluation Board report states that the 
date of origin of the Veteran's PTSD was 1968.  

The Veteran continued with similar symptomatology throughout 
2004 and 2005.  His GAF scores when estimated by the social 
worker were 45 and when estimated by the psychiatrist was 50.  

September 2006 VA treatment records state that the Veteran 
was being seen for the first time in over a year due to 
having served four months in prison after being convicted of 
fabricating parts of his record.  He was having problems with 
embarrassment and shame.  The Veteran denied suicidal 
thoughts or psychotic symptoms.  On mental status examination 
he was friendly and cooperative.  His speech was clear, 
relevant, spontaneous and coherent, but slow and meticulous.  
His mood was depressed and his affect blunted.  There was no 
evidence of a thought disorder and his risk for suicide was 
low.  The impression was PTSD, and his GAF was 50.  

VA treatment records from June 2009 indicate that the Veteran 
continued to have nightmares and night sweats.  He denied 
suicidal ideation.  He was casually groomed, friendly and 
cooperative.  His speech was clear, relevant, spontaneous and 
coherent.  His mood was mildly depressed, and his affect was 
a full range.  There were no delusions or hallucinations, and 
no suicidal ideations.  The diagnosis was PTSD, and his GAF 
was 50.  

At a September 2009 treatment session, the Veteran reported a 
decrease in nightmares and night sweats.  His mood was mostly 
not depressed.  He was having some anxiety but was dealing 
with it adequately.  The Veteran denied suicidal ideation.  
On mental status examination the Veteran was neat and 
casually groomed, friendly and cooperative.  His eye contact 
and rapport was good, and his speech was clear, relevant, 
spontaneous and coherent.  His mood was mildly depressed and 
his affect was full range.  The impressions were PTSD, and a 
depressive disorder.  His score on the GAF was 55.  

The Board finds that the evidence does not support 
entitlement to an initial evaluation of greater than 50 
percent for any portion of the period on appeal.  The Veteran 
has not displayed obsessional rituals at any time, and there 
is no evidence of illogical, obscure, or irrelevant speech on 
any medical report.  Depression has been noted, but it has 
not prevented him from independent and effective functioning.  
The Veteran reports increased irritability, but his impulse 
control was described as good in May 2003 and there are no 
reports of violence.  He has been fully oriented on each 
examination, and his personal appearance and hygiene have 
been normal.  The Veteran reports increased social 
withdrawal, but the record shows that the Veteran has been 
employed on a full time basis through at least most of the 
period on appeal, he continued to serve in the National Guard 
or Reserves, and he also served three additional years on 
active duty.  Moreover, October 2000 testing found that there 
was no evidence of intellectual impairment that would prevent 
the Veteran from attending school.  

As for suicidal thoughts, the Veteran denied having these on 
every single occasion but one between 1995 and 2009.  This 
was in January 2003.  The Board notes that he had denied 
these in November 2002 and a May 2003 examination found that 
the risk for suicide was low.  Most every other report dated 
from 1995 to 2009 specifically notes an absence of suicidal 
thoughts.  

In summary, the Veteran has displayed few if any of the 
symptoms required for a 70 percent evaluation at any juncture 
in the period on appeal.  In reaching this decision, the 
Board has considered the GAF scores reported during this 
period.  For the most part, these have ranged from 50 to 55.  
The exception would be the scores reported by the VA social 
worker from December 2001 to January 2003, which ranged from 
41 to 45.  

At this juncture, the Board notes that the initial GAF score 
of 45 was recorded in December 2001 after the Veteran 
reported having thoughts of Vietnam.  Other psychiatric 
records refer to flashbacks and memories of combat 
experiences in Vietnam and the Persian Gulf.  However, the 
record does not show that the Veteran was ever in Vietnam or 
participated in combat.  The Board notes that a DD 214 from 
the Veteran's December 1966 to January 1968 period of service 
appears to have been altered to include a Vietnam Service 
Medal.  There are several copies of this DD 214 that do not 
include the Vietnam Service Medal, but only one to which it 
has been added.  All of these DD 214s, including the one that 
shows the Vietnam Service Medal, state that the Veteran did 
not have any foreign or sea service.  In fact, his September 
2006 Court Martial records show that he was convicted in part 
for falsely claiming to have been in Vietnam.  He was also 
convicted of wearing a Combat Infantryman's Badge and a 
Purple Heart that he had not earned.  Finally, the stressor 
statement provided by the Veteran with his original claim for 
service connection for PTSD did not describe combat 
experiences, but involved witnessing fatal accidents 
involving both soldiers and civilians during the first 
Persian Gulf War.  

Therefore, the Board concludes that any GAF scores or 
symptomatology based on reports of Vietnam experiences or 
combat are questionable.  These appear to include the 
symptomatology and the GAFs that ranged from 41 to 45 
assigned by the VA social worker from December 2001 to 
January 2003.  The Board notes that the when the Veteran was 
examined shortly thereafter by a VA psychiatrist with a 
higher level of training, his symptomatology was similar to 
his previous medical examinations, and the GAF score returned 
to 55.  At any rate, the Board notes that while the GAF 
scores are useful evidence, the rating will ultimately depend 
on whether or not the Veteran displays the symptoms required 
for the next highest evaluation.  In this case, he does not, 
and his symptomatology more nearly resembles that of the 50 
percent rating currently in effect for the entire period on 
appeal.  

Service Connection

The Veteran contends that he has developed many disabilities 
as a result of service in the Persian Gulf.  These include 
gum disease, weight gain and loss, and flu like symptoms.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. § 
3.317(b), provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii) (except as to delimiting date); 38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002. Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that a Veteran is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Gum Disease

The Veteran contends that he experiences swelling and 
bleeding from his gums.  He further contends that this may be 
the result of an undiagnosed illness.  

The May 1999 remand requested that the Veteran be afforded a 
VA dental examination.  This was conducted in September 1999.  
He reported noticing that his gums would swell and bleed ever 
since he returned from the Persian Gulf in 1992.  After 
examination, the diagnoses were generalized gingivitis, and 
localized mild adult periodontitis around the area of teeth 
number 2 to 3, 9 to 10, and 15 to 16.  The examiner opined 
that since dental plaque was readily apparent, the most 
likely factor causing gingival inflammation and bleeding was 
bacterial plaque.  There was no current swelling, but the 
possibility that the Veteran's condition might cause some 
slight pharyngeal edema and subsequent cheek biting could not 
be ruled out.  

Initially, the Board notes that gum disease is not one of the 
signs or symptoms of an undiagnosed illness.  38 C.F.R. § 
3.317(b).  Furthermore, the September 1999 examiner did not 
attribute these symptoms to an undiagnosed illness.  

The Board further notes that service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 38 
C.F.R. § 3.381, as a matter of law periodontal disease is not 
a disability for which service connection can be granted for 
the purpose of VA disability.  

In this case, the Veteran has submitted a claim for 
compensation for gum disease, and not outpatient dental 
treatment.  His gum disease is not presumed to be due to an 
undiagnosed illness, and there is no competent medical 
opinion to indicate otherwise.  The only disability 
identified on the September 1999 examination is gingivitis, 
which is not a disability for which compensation can be paid.  
Therefore, this aspect of the veteran's claim does not 
present a basis for which relief may be granted, and has no 
legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claims must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Consequently, his claim 
for service connection for gum disease must be denied.  38 
C.F.R. § 3.381.

In reaching this decision, the Board notes the Veteran's 
belief that his gum disease is the result of an undiagnosed 
illness.  However, the Veteran is not a physician, and he is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  


Headaches

The Veteran contends that he has developed service connection 
as a result of active service.  He believes that these might 
be a sign of an undiagnosed illness.  

The evidence includes an August 1999 VA general medical 
examination that reached a diagnosis of headaches, possibly 
associated with sinusitis or cervical degenerative joint 
disease.  It also includes the report of an October 2002 VA 
joint examination with a diagnosis of headaches, probably 
secondary to his cervical spine arthritis.  

Service connection for the residuals of a cervical spine 
injury and for sinusitis has already been established.  The 
Board notes that a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

However, the record indicates that the current complete 
diagnosis of the Veteran's cervical spine injury is 
"Residuals, Cervical Spine Injury with Headaches".  
Furthermore, the Veteran's sinusitis is evaluated under 
38 C.F.R. § 4.97, Code 6512.  The symptomatology contemplated 
by this rating code specifically includes headaches.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
As it appears that service connection for headaches has 
already been established as part of the Veteran's service 
connected cervical spine disability or sinusitis, this aspect 
of the Veteran's claim does not present a basis for which 
further relief may be granted, and has no legal merit.  As 
the disposition of this claim is based on law and not the 
facts of this case, the claims must be denied based on lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied. 

Entitlement to service connection for gum disease, to include 
as secondary to an undiagnosed illness, is denied. 

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied. 


REMAND

As previously noted, the Veteran's claims were remanded for 
additional development in May 1999.  In addition to verifying 
the Veteran's dates of active service and obtaining medical 
records, the Veteran was to be provided with medical 
examinations to determine the nature and etiology of his 
disabilities.  The examiners were to opine as to whether or 
not the Veteran had current diagnoses or symptoms for each 
claimed disability, whether or not any of these disabilities 
could have been aggravated by a period of service, whether or 
not any of these disabilities could have aggravated a 
nonservice connected disability, and whether or not any of 
the symptoms were the result of an undiagnosed illness.  
Finally, for any currently diagnosed disability that was not 
the result of an undiagnosed illness, the examiner was to 
opine whether it was as likely as not the result of active 
service.  

A review of the record shows that while in most cases the 
examiners determined whether or not the Veteran had a current 
disability, the remaining opinions were not provided.  Most 
importantly, the examiners failed to provide any opinions as 
to whether or not any currently diagnosed disabilities were 
related to active service on a direct basis.

As noted above, where the evidence does not warrant 
presumptive service connection the United States Court of 
Appeals for the Federal Circuit has determined that a Veteran 
is not precluded from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Therefore, simply finding that one or more of the Veteran's 
currently claimed disabilities is the result of a known 
diagnosis is not the end of the claim.  Service connection on 
a direct basis must also be considered.  

In regards to the Veteran's claims for service connection for 
flu like symptoms, weight loss, and for chronic fatigue, 
there is no indication that the examiners provided any 
opinions as to whether or not the Veteran continues to 
experience a disability manifested by these symptoms.  

The previous remand also requested that the sleep specialist 
offer an opinion as to whether or not any sleep disability or 
mood swing was a separate disability or related to PTSD.  
While a separate diagnosis of sleep apnea was reached, the 
opinion as to the possibility of a relationship to PTSD was 
not provided.  An opinion as to whether or not the sleep 
apnea was directly related to a period of active service was 
also not provided. 

Finally, in regard to the Veteran's claim for service 
connection for an eye disability, the record shows that the 
Veteran was noted to have an eye disability on his December 
1966 entrance examination into his first period of service.  

The Board notes that a Veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered s noted.  
38 C.F.R. § 3.304(b).  Therefore, as the Veteran's eye 
disability was noted upon his entrance examination, he is not 
entitled to the presumption of soundness for this disability.  

Furthermore, the July 1999 VA examination diagnosed status 
post esotropia surgery for congenital esotropia with residual 
of left hypertropia and left suppression; posterior pole 
bilaterally; and refractive error.  The examiner opined that 
the Veteran's current complaints were related to his 
congenital disability and surgery.  There was no indication 
of any symptoms that could be attributed to an undiagnosed 
illness.  Further, it is not indicated if the surgery was 
ameliorative in nature.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

However, service connection for a congenital disability may 
be awarded if the disability is aggravated by superimposed 
pathology during active service.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  

The record shows that the Veteran was eventually separated 
from his first period of active service as a result of his 
eye disability.  Unfortunately, the July 1999 VA examination 
did not contain the requested opinion pertaining to whether 
or not there was aggravation of his eye disability during 
this period of service or any subsequent period of service.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, these 
claims must again be remanded in order to obtain the opinions 
that were requested in the May 1999 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination(s) by examiner(s) 
qualified to diagnose and express 
opinions regarding his joint and muscle 
swelling, a skin rash, an eye disorder, 
flu-like symptoms, weight gain/loss, 
sleep disorder/mood swings, and chronic 
fatigue, all claimed as due to an 
undiagnosed illness.  If it is necessary 
to schedule examinations by specialist(s) 
in order to obtain the requested 
opinions, these should be scheduled.  All 
necessary tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner(s) for 
review before the examination(s).  

After the completion of the 
examination(s), the examiner(s) who 
examined the Veteran must attempt to 
offer the following opinions, 
corresponding of course to their 
appropriate specialities (i.e. the eye 
specialist need not offer opinions 
addressing weight gain/loss, etc.).  For 
each of the seven claimed 
symptoms/disabilities listed above, the 
appropriate examiner must opine:

a) Does the Veteran have a current 
manifestation of the claimed 
symptom/disability?  (For example, does 
the Veteran currently experience weight 
loss/gain, chronic fatigue, joint and 
muscle swelling, etc.?)

b) For any symptom/disability that is 
currently present, is this 
symptom/disability the result of a known 
diagnosis?  If so, what is the diagnosis?  
If the previous diagnoses of sleep apnea, 
folliculitis, rheumatoid arthritis, or 
congenital esotropia noted in 1999 are no 
longer present, the examiners should 
attempt to differentiate their findings 
with the previous diagnoses. 

c) For any symptom that is NOT the result 
of a known diagnosis, is it as likely as 
not (50 percent probability or more) that 
the symptom is attributable to an 
undiagnosed illness and are the symptoms 
chronic in nature?  

d) For any disability that is found to be 
the result of a known diagnosis, is it as 
likely as not that this disability was 
incurred during one of the Veteran's 
confirmed periods of active duty?  These 
periods include December 1966 to June 
1968; February 1991 to May 1991; July 
1991 to January 1992; and February 2003 
to August 2006.  

e) For any disability that is found to be 
the result of a known diagnosis, is there 
clear and unmistakable evidence that it 
existed prior to a period of active 
service?  If so, is there clear and 
unmistakable evidence that it did not 
increase in severity during active 
service?  Finally, is it as likely as not 
that it aggravated any nonservice 
connected disability?

f) For the eye specialist only: Is it as 
likely as not that the Veteran's pre-
existing eye disability increased in 
severity during the period of service 
from December 1966 to June 1968?  If so, 
was this increase in severity due to the 
natural course of the disease, or did it 
increase beyond that which would be 
expected by the natural course of the 
disease or by superimposed trauma?  If 
the disability did not increase in 
severity or if the increase was due to 
the natural course of the disease please 
provide the same opinions for the 
remaining periods of active service.  

g) For the sleep specialist only: In 
addition to the opinions requested above, 
are the Veteran's sleep problems the 
result of his service connected PTSD, or 
is it the result of a separately 
diagnosed sleep disability such as the 
sleep apnea noted on December 1999 
examination?  If there is a confirmed 
diagnosis of sleep apnea, is it as likely 
as not that this disability was incurred 
or aggravated due to a period of active 
service?

The reasons and bases for each opinion 
must be included and discussed in full.  
For any question, if the examiner 
determines that an opinion cannot be 
provided without resort to mere 
speculation, the reasons and bases for 
this determination must be provided, as 
well as any evidence that might be 
obtained that would enable the 
requested opinion to be provided.  

2.  After the claims folder has been 
returned, review the examination 
reports and ensure that the requested 
opinions have been obtained for each of 
the seven disabilities on appeal.  If 
any of the requested opinions have not 
been obtained for any of the seven 
disabilities currently on appeal, the 
claims folder must be returned to the 
appropriate examiner to obtain the 
missing opinion.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


